AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                Page I of I



                                              UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                v.                                            (For Offenses Committed On or After November I, 1987)


                     Pedro Rodriguez-Flores                                   Case Number: 20MJ20137

                                                                              L. MARCEL STEWART
                                                                              Defendant's Attorney


REGISTRATION NO. 65242308

THE DEFENDANT:
 0 pleaded guilty to count(s) 1 OF THE COMPLAINT
                               ----------------------------
 • was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                           Nature of Offense                                                     Count Number(s)
8:1325                                    Improper Attempted Entry by an Alien (Misdemeanor)                    1

 D The defendant has been found not guilty on count(s)
                                              --------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                               IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                    75 DAYS
 0 Assessment: $10 WAIVED
 0 Fine: WAIVED
 0 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           FebruarYl_L 2020
                                                                           Date of Imposition of Sentence


                    !r-,~o::7
                     ';---_. \                                      \      ~~KA~~~~=~~WFORD
                                                                            i ~


                             \ FEB 1 1 202G ;                              UNITED STATES MAGISTRATE JUDGE
                             i             .• J

                         ': =~f-) .·;            f   ~;~~,:):~},:~~;:



                         \_~~~~--~   -----.
